               Case 1:19-cv-10994-KPF Document 65 Filed 05/29/20 Page 1 of 4




                                            STATE OF NEW YORK
                                     OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                                        DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                             LITIGATION BUREAU


                                              Writer’s Direct Dial: (212) 416-8592


                                                              May 26, 2020

    VIA ECF & EMAIL



                                                                                MEMO ENDORSED
    Honorable Katherine Polk Failla
    United States District Judge
    United States District Court
      for the Southern District of New York
    40 Foley Square
    New York, New York 10007

            Re:       Mark S. Brantley v. Municipal Credit Union, et al., 19-cv-10994 (SDNY)

    Dear Judge Failla:

             This Office represents Defendants Linda A. Lacewell and Maria T. Vullo, the present and
    former Superintendents of the New York Department of Financial Services (“DFS”), in the above-
    referenced action. Pursuant to an Order of the Court issued on May 5, 2020 (Docket Entry # 63),
    Defendants Lacewell and Vullo’s Joint Motion to Dismiss the Second Amended Complaint is
    scheduled to be filed on June 5, 2020. By this Letter Motion, Defendants Lacewell and Vullo
    respectfully request that the Court enter an Order, in accordance with Paragraphs 9(B)(i) and
    9(C)(i) of Your Honor’s Individual Rules (i) permitting Defendants Lacewell and Vullo to file
    under temporary seal certain documents from the State Court Article 78 Proceeding that
    Defendants intend to submit with their Motion to Dismiss as exhibits; (ii) permitting Defendants
    to file their Memorandum in Support of their Joint Motion to Dismiss that redacts any quotations
    taken from those documents filed under temporary seal; and (iii) once the Court enters such Order,
    authorizing Defendants Lacewell and Vullo to transmit the sealed exhibits to the other parties in
    this action based upon their representations to maintain the confidentiality of the documents. I
    have contacted all of the parties in this action and each has consented to this motion.

            As the Court is aware, this action concerns Plaintiff Mark S. Brantley’s removal from his
    voluntary, unpaid position as a Director of the Municipal Credit Union (“MCU”), a state-chartered
    credit union, in 2018. In this action Plaintiff asserts claims of defamation and deprivation of his
    constitutional due process rights against Defendants Lacewell and Vullo based upon the failure to


         28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8592 ● Fax: (212) 416-6009 (Not For Service of Papers)
                                                       www.ag.ny.gov
           Case 1:19-cv-10994-KPF Document 65 Filed 05/29/20 Page 2 of 4
Honorable Katherine Polk Failla
May 26, 2020

provide him with a pre-removal hearing. Plaintiff Brantley and six other members of the MCU
Board previously challenged the Board’s removal in a CPLR Article 78 proceeding in New York
State Supreme Court. Tony Abdallah, et al. v. Maria T. Vullo, et al., Index No.157618/2018 (N.Y.
Supreme, N.Y. Co.) (“the State Court Proceeding”). On October 25, 2018, the New York State
Supreme Court dismissed the petition.

        Because the State Court Proceeding dealt with issues of bank regulatory confidentiality,
the record of the State Court Proceeding in its entirety was initially placed under a temporary
sealing order by the New York State Supreme Court, at the request of the DFS and MCU, at the
time Petitioners commenced the proceeding in August 2018 (the “State Sealing Order”). The State
Sealing Order, which was contained in the original Order to Show Cause, dated August 18, 2018,
provided that it would remain in place until further order of the State Court. While the parties at
the conclusion of the hearing in the State Court Proceeding were directed by the State Supreme
Court Justice to meet and confer about the future scope of the temporary State Sealing Order, the
parties, upon the dismissal of the State Court Proceeding, never did so. At this juncture, however,
certain documents filed in the State Court Proceeding are of pivotal importance to this action and
to certain arguments that will be raised by Defendants in their Joint Motion to Dismiss. These
documents include (i) Petitioners’ Verified Petition in the State Court Proceeding; (ii) the
Memorandum of Law in Support of Superintendent Maria T. Vullo’s and the New York State
Department of Financial Services’ Cross-Motion to Dismiss the Petition; (iii) the Memorandum
of Law in Opposition to Respondents’ Motion to Dismiss the Petition; (iv) the Order of Dismissal
and attached Transcript of the Decision of the Hon. Melissa A. Crane, dated October 25, 2018, in
the State Court Proceeding; and (v) the Decision of the Appellate Division, First Department, in
the State Court Proceeding, dated September 24, 2019. These documents are central to the issues
of collateral estoppel, res judicata and Rooker-Feldman, and, as will be set forth in the Joint Motion
to Dismiss, may be considered by the Court on a Motion to Dismiss under controlling case law.1

         As we informed the Court at the Initial Conference in this action on May 5, 2020, this
Office has made efforts to seek an agreement among the parties to the State Court Proceeding to
reduce the scope of the State Sealing Order such that it would be easier for the parties in this action
to include these documents in the federal record with the need for no more than a very limited
sealing order in this Court. As such, the DFS, MCU and NCUA reached a tentative agreement to
reduce the State Sealing Order to cover only certain limited portions of the State Court Verified
Petition (and an exhibit appended thereto) that contain nonpublic, sensitive information. We have
also attempted to obtain the consent of Plaintiff Brantley’s State Court Counsel (Stuart Salles,
Esq.) to this adjustment. Once obtaining this consent, it has been and remains this Office’s intent
to submit a joint request to the State Court to reduce the scope of the State Sealing Order. Because
there were seven Petitioners in the State Court Proceeding, Plaintiff Brantley alone cannot consent
to this reduction of the State Sealing Order.

       Prior to the May 5th conference, I had reached out to Plaintiff’s State Court Counsel by
email but had not heard back from him at the time of the conference. Since the May 5th
Conference, with the assistance of Plaintiff Brantley, I have spoken with Plaintiff Brantley’s State

1 Defendants also intend to submit as an exhibit the DFS press release of May 17, 2019, which is the predicate for
Plaintiff’s defamation claim. That document is not covered by the State Sealing Order and, accordingly, needs no
protection in this Court.
          Case 1:19-cv-10994-KPF Document 65 Filed 05/29/20 Page 3 of 4
Honorable Katherine Polk Failla
May 26, 2020

Court Counsel who has informed me that he has attempted to reach out to his clients in an orderly
manner on this issue, but he has not yet received a definitive response. Counsel has informed me
that the initial client to whom he reached out may be impacted by COVID-19 circumstances and,
accordingly, he has not as of yet heard back from him. Counsel has represented to me that he will
continue to reach out to his former clients and alert me when he has been able to do so. While we
have no reason to believe that counsel is not acting in good faith, the process nonetheless is taking
far longer than we had hoped. However, we believe this process is the appropriate one rather than
spending time in unnecessary motion practice in State Court on the subject.

        Accordingly, in order not to violate the State Sealing Order while, at the same time, timely
filing the Joint Motion to Dismiss, Defendants Lacewell and Vullo request the right to file the
specified documents from the State Court Proceeding under an Order of temporary seal in this
Court and to file their Memorandum in Support of their Joint Motion to Dismiss the Second
Amended Complaint redacting any and all quotations from these sealed documents from public
view. Once Mr. Brantley’s State Court Counsel has been able to make contact with his former
clients and consent to the reduction of the State Sealing Order, we would then approach the State
Supreme Court, by stipulation or otherwise, to reduce the scope of the State Sealing Order.
Thereafter, we would make an application to reduce the Sealing Order in this case. This process
would protect all of the parties from potential violations of the State Sealing Order and, at the same
time, permit this action to move forward expeditiously.

         At the initial conference in this case, the Court was alerted to this issue and the possibility
that a resolution might not be possible before June 5th, given the present circumstances. The Court
informed us that, if we were unable to complete this process before the time for filing the Motions
to Dismiss, the Court would be amendable to entering such a temporary sealing order. Because of
the existence of the State Sealing Order, we do not believe that a temporary sealing order in this
action would be inconsistent with the presumption in favor of public access to judicial documents.
In order for the issues to be presented fully to this Court, while, at the same time, honoring the
State Sealing Order, this temporary relief is necessary. We thank the Court for its consideration
of our request.

                                                       Respectfully submitted,

                                                       /s/Leo V. Gagion
                                                       Leo V. Gagion, Esq.
                                                       Assistant Attorney General
                                                       Telephone: (212) 416-8592
          Case 1:19-cv-10994-KPF Document 65 Filed 05/29/20 Page 4 of 4




Application GRANTED. Defendants may file the documents from the
sealed state court proceeding under seal, viewable to the Court and
parties only. In addition, Defendants may file a copy of their
memorandum of law in support of their motion to dismiss that has
redacted any quotations from those sealed materials.

Dated:       May 29, 2020                          SO ORDERED.
             New York, New York



                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE




 A copy of this Order was mailed by Chambers to:

    Mark S. Brantley
    4880 S Robins Way
    Chandler, AZ 85249
